DETAILED ACTION
This is the First Office Action on the Merits based on the 16/825,232 application filed on 03/20/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because In Figure 1A, there are two reference numeral “10” one should be corrected to 17 the proximal end and in Figure 1B, reference numeral “20” should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A hockey stick (claim 3)
An American football (claim 4)
A boxing glove (claim 5)
An arrow shaft (claim 6)
A baseball bat (claim 7)
A tennis racket (claim 8)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 10, “the beginning” should be corrected to ---a beginning---
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the sporting activity” on line 7 lacks antecedent basis and is unclear. It is unclear if the limitation “the sporting activity” refers to the previously claimed “sport to be practiced”.
Regarding claim 2, the limitation “the angle is 20±5, 45±5, 90±8, or a combination thereof” on lines 1-2 is unclear. The metes and bounds of the claimed angle cannot be determined, the Examiner suggests removing the “or combination thereof”.
Regarding claim 3, the limitation “the angle is 10±5, 20±5, 80±15,or a combination thereof” on lines 1-2 is unclear. The metes and bounds of the claimed angle cannot be determined, the Examiner suggests removing the “or combination thereof”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (US 2012/0202611).

Regarding claim 1:
	Warren discloses setting an attachment height of a distal end (end 6) of an elastic (elastic 4) of a warmup and training device (overall device sown in Figure 1,the attachment height can be changed to suit the needs of the user), the attachment height set to define an angle a backwards from vertical above center of a practice motion specific to a sport to be practiced (see Figures 7-9, an angle is defined backwards from a vertical above a center when the user is holding the handle); attaching a handle (handle 2) to a proximal end of the elastic where a type of the handle corresponds to the sporting activity to be performed (“For example, the handle may correspond to a handle for a bat for baseball or softball, a golf club, a hockey stick, a lacrosse, a tennis racquet, or a cricket bat.” See paragraph [0006]); performing the practice motion while holding the handle and stretching the elastic (see Figures 7-9, the practice motion is performed while holding the handle, the band is stretched to create tension); and returning to the beginning of the practice motion to repeat the activity (“The user then stands an appropriate distance away from the stable and fixed object so that there is some tension in the band when the handle is held in the ready position (i.e. for initiating the swing), and then performs the swing against the resistance created by the elastic band. The handle is returned to a ready position, and the action is repeated.” See paragraph [0016]).

    PNG
    media_image1.png
    608
    735
    media_image1.png
    Greyscale

Regarding claim 8:
	Warren discloses that said handle is a tennis racket handle (“For example, the handle may correspond to a handle for a bat for baseball or softball, a golf club, a hockey stick, a lacrosse, a tennis racquet, or a cricket bat.” See paragraph [0006]).

Regarding claim 9:
Warren discloses that the elastic is a band or cord formed of elastomeric material (“The band may be made of any suitable elastic material, such as rubber, nylon or the like” see paragraph [0015]. Rubber is an elastomeric material).

Regarding claim 10:
	Warren discloses that the setting of the attachment height of the distal end of the elastic further comprises attaching the distal end to a hook (lacking any other structural or functional limitations, the clip 8 has been considered a hook and is configured to be attached to multiple sources including a wall, see paragraph [0015]) secured to a wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2012/0202611).
Warren discloses the device as substantially claimed above. 

Regarding claim 2:
	Warren discloses that said handle is a golf grip (“For example, the handle may correspond to a handle for a bat for baseball or softball, a golf club, a hockey stick, a lacrosse, a tennis racquet, or a cricket bat.” See paragraph [0006]). 
	Warren fails to specifically disclose that the angle is 20±5, 45±5, 90±8, or a combination thereof.
 It would have been obvious to a person having ordinary skill in the art at the time of filing to make the angle be 20±5, 45±5, 90±8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). Further, the angle lacks criticality and would change during the course of the movement. 

Regarding claim 3:
	Warren discloses that said handle is a hockey stick (“For example, the handle may correspond to a handle for a bat for baseball or softball, a golf club, a hockey stick, a lacrosse, a tennis racquet, or a cricket bat.” See paragraph [0006]). 
Warren fails to specifically disclose that the angle is 10±5, 20±5, 80±15, or a combination thereof.
 It would have been obvious to a person having ordinary skill in the art at the time of filing to make the angle be 10±5, 20±5, 80±15, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). Further, the angle lacks criticality and would change during the course of the movement. 

Regarding claim 7:
	Warren discloses that said handle is a baseball grip (“For example, the handle may correspond to a handle for a bat for baseball or softball, a golf club, a hockey stick, a lacrosse, a tennis racquet, or a cricket bat.” See paragraph [0006]). 
Warren fails to specifically disclose that the angle is 90±9.
 It would have been obvious to a person having ordinary skill in the art at the time of filing to make the angle be 90±9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). Further, the angle lacks criticality and would change during the course of the movement. 


Claims 4, 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2012/0202611) in view of Donofrio (US 2014/0031182).
Warren discloses the device as substantially claimed above. 

Regarding claim 4:
Warren fails to specifically disclose that the angle is 100± 10 and said handle is an American football.
It would have been obvious to a person having ordinary skill in the art at the time of filing to make the angle be 100± 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). Further, the angle lacks criticality and would change during the course of the movement. 
Donofrio teaches a wall mounted home fitness training equipment including a plurality of elastic cords configured to attach various exercise devices and handles to the wall mounted portion at different heights. Specifically, Donofrio discloses using a baseball handle (Figure 22), a baseball (Figure 23), boxing gloves (Figure 25), a football (Figure 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Warren to have a handle shaped like a football, as taught by Donofrio, to allow the user to train in various sports.

Regarding claim 5:
Warren fails to specifically disclose that the angle is 90± 3 and said handle is a boxing glove.
It would have been obvious to a person having ordinary skill in the art at the time of filing to make the angle be 90± 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). Further, the angle lacks criticality and would change during the course of the movement. 
Donofrio teaches a wall mounted home fitness training equipment including a plurality of elastic cords configured to attach various exercise devices and handles to the wall mounted portion at different heights. Specifically, Donofrio discloses using a baseball handle (Figure 22), a baseball (Figure 23), boxing gloves (Figure 25), a football (Figure 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Warren to have a handle shaped like boxing gloves, as taught by Donofrio, to allow the user to train in various sports.

Regarding claim 11:
Warren discloses the setting of the attachment height of the distal end of the elastic further comprises attaching a hook at the distal end of the elastic to a standing post (in the broadest reasonable interpretation clip 8 has been considered a hook, the hook is capable of being attached to a post, see paragraph [0015]).
Warren fails to specifically disclose that the standing post with a series of attachment points for securing the hook.
Donofrio teaches a wall mounted home fitness training equipment including a plurality of elastic cords configured to attach various exercise devices and handles to the wall mounted portion at different heights. Specifically, Donofrio teaches a plurality of attachment points (see Figure 3, specifically, to allow the user to change the height of the attachment. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the post of Warren to include a plurality of attachment points, like Donofrio, to allow the height of the elastic band to be changed to suit the needs of the user and the different handles.

Regarding claim 12:
Warren as modified discloses that the standing post is secured to a wall or to a floor to resist pulling of the elastic (the post is attached to the ground).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2012/0202611) in view of Carella (US 5,277,170).
Warren discloses the device as substantially claimed above. 

Regarding claim 6:
Warren fails to specifically disclose that the angle is 90±4 and said handle is an arrow shaft.
It would have been obvious to a person having ordinary skill in the art at the time of filing to make the angle be 90±4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). Further, the angle lacks criticality and would change during the course of the movement. 
Carella teaches  a training device for archery practice. Carella specifically teaches an elastic band (37a, 37b) attached to a post (46) on one end and attached to a bow and arrow set on the other. Insomuch as Applicant discloses an elastic band attached to the handle, the handle being an arrow shaft Carella discloses the same.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Warren to have a handle shaped like an arrow shaft and bow, as taught by Carella, to allow the user to train in various sports.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2012/0202611) in view of Novotny (US 7,048,638).
Warren discloses the device as substantially claimed above. 

Regarding claim 13:
	Warren fails to disclose showing a user a video of proper form for the practice motion.
	Novotny teaches a golf swing exercise apparatus a cable attaching the golf club to a wall. Novotny further teaches showing the user an instructional video instructing the user on proper use of the training device (see claim 7). Novotny further discloses that videos are used to show that the swing is performed correctly, see column 13 lines 39-43).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include playing an instructional video, as taught by Novotny, to help the user properly perform the exercises. 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784